DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 12/10/2020. Claims 42-49, 60-70 and 72 are pending in this application. Claims 42-47, 49, 60-65 and 67-70 have been amended. Claim 72 has been added. Claims 1-41, 50-59 and 71 have been cancelled.

Claim Objections
Claims 42, 60 and 68 are objected to because of the following informalities:  
Claim 42 recite the limitation “the base” in line 6 which should be recited to --the closed base-- for proper antecedent basis.
Claim 60 recite the limitation “the base” in line 7 which should be recited to --the closed base-- for proper antecedent basis.
Claim 68 recite the limitation “the base” in line 6 which should be recited to --the closed base-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 42-48 and 60-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer et al. (7,089,749).
Regarding claim 42, Schafer discloses an apparatus for cooling bottled beverages comprising: 
a hang-off structure (a lip 52) surrounding an access opening for receiving a bottle (26) in use (see figure 2);
an open-topped vessel (16, 18 and 32) defining a bottle chamber (see figure 2) accessible through the access opening (see figure 2), the open-topped vessel (16, 18 and 32) having a tubular wall coupled to the hang-off structure (52) and a closed base (the base of the heat-conductive liner 32 is closed of the cupholder member 18) opposed to the access opening (see figure 2); 
a cooling device (thermoelectric device 40) in thermal communication with the base of the open-topped vessel (16, 18 and 32) and with a heat exchanger (heat sink 42 and 44) suspended from the open-topped vessel (16, 18 and 32; see figures 1-2); 
a tubular housing (12) coupled to the hang-off structure (52; see figure 2), the tubular housing (12) surrounding the open-topped vessel (16, 18 and 32) and enclosing the cooling device (40) and the heat exchanger (42 and 44; see figure 2); and 
a fan (58 and 62) configured provide an air flow along an airflow path (see figure 2) that extends from an inlet (54) of the tubular housing (12) and across the heat exchanger (42 and 44) to an outlet (56) of the tubular housing (12; see figure 1-2).
Regarding claim 43, Schafer discloses one of the inlet (54) and the outlet (56) extends through a tubular wall (12) of the tubular housing (12; see figure 2) and the other of the inlet (54) and the outlet (56) is surrounded by the tubular wall of the housing (12; see figure 2).
Regarding claim 44, Schafer discloses one of the inlet (54) and the outlet (96) extends substantially continuously around the tubular wall of the tubular housing (12; see figure 2).
Regarding claim 45, Schafer discloses the apparatus further comprises an external duct (the duct which associated with fins 44) coupled to and extending longitudinally from the tubular housing (12) in communication with one of the inlet (54) and the outlet (56) that is surrounded by the tubular wall of the housing (12; see figures 1-2).
Regarding claim 46, Schafer discloses the apparatus further comprises at least one air flow guide (the guide which associated with the outlet 56) within the tubular housing (12), shaped such that the air flow followable along the airflow path from the inlet (54) toward the outlet (56) is deflected one of i) from substantially axial inward flow to cross-axial outward flow (see figure 2; noted that alternative limitation; the limitation i has been addressed) and ii) from cross-axial inward flow to substantially axial outward flow.
Regarding claim 47, Schafer discloses the inlet (54) and the outlet (56) both extend through a tubular wall of the tubular housing (12; see figure 2).
Regarding claim 48, Schafer discloses the inlet (54) and the outlet (56) are diametrically opposed about a longitudinal axis of the tubular housing (see figure 2).
Regarding claim 60, Schafer discloses an item of furniture comprising an apparatus for cooling bottled beverages (see figure 1), the apparatus including: 
a hang-off structure (a lip 52) surrounding an access opening for receiving a bottle (26) in use (see figure 2);
an open-topped vessel (16, 18 and 32) defining a bottle chamber accessible through the access opening (see figure 2), the open-topped vessel (16, 18 and 32) having a tubular wall coupled to the hang-off structure (52) and a closed base (the base of the heat-conductive liner 32 is closed of the cupholder member 18) opposed to the access opening (see figure 2); 
a cooling device (40) in thermal communication with the base of the open-topped vessel (16, 18 and 32) and with a heat exchanger (42 and 44) suspended from the open-topped vessel (16, 18 and 32; see figure 2); 
a tubular housing (12) coupled to the hang-off structure (52), the tubular housing (12) surrounding the open-topped vessel (16, 18 and 32) and enclosing the cooling device (40) and the heat exchanger (42 and 44; see figure 2); and 
a fan (58 and 62) configured to provide an air flow along an airflow path that extends from an inlet (54) of the tubular housing (12), across the heat exchanger (42 and 44), to an outlet (56) of the tubular housing (12; see figure 2).
Regarding claim 61, Schafer discloses one of the inlet (54) and the outlet extends through a tubular wall (12) of the tubular housing (12; see figure 2) and the other of the inlet and the outlet (56) is surrounded by the tubular wall (12) of the tubular housing (12; see figure 2).
Regarding claim 62, Schafer discloses one of the inlet (54) and the outlet (56) extends substantially continuously around the tubular wall of the tubular housing (12; see figure 2).
Regarding claim 63, Schafer discloses the apparatus further comprises an external duct (the duct which associated with the fins 44) coupled to and extending longitudinally from the tubular housing (12) in communication with one of the inlet (54) and the outlet (56) that is surrounded by the tubular wall of the tubular housing (12; see figure 2).
Regarding claim 64, Schafer discloses the apparatus further comprises at least one air flow guide (the guide which associated with the outlet 56) within the housing (18), shaped such that the air flow followable along the airflow path from the inlet (54) toward the outlet (56) is deflected one of i) from substantially axial inward flow to cross-axial outward flow (see figure 2; noted that alternative limitation; the limitation i has been addressed) and ii) from cross-axial inward flow to substantially axial outward flow.
Regarding claim 65, Schafer discloses the inlet (54) and the outlet (56) both extend through a tubular wall of the tubular housing (12; see figure 2).
Regarding claim 66, Schafer discloses the inlet (54) and the outlet (56) are diametrically opposed about a longitudinal axis of the tubular housing (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 49, 67-70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Osami et al. (JP09061032A).
Regarding claim 49 and 67, Schafer fails to disclose at least one of the inlet and the outlet (56) include a honeycomb array of substantially hexagonal apertures that penetrate the tubular housing.
Osami teaches apparatus comprises the outlet (14) include an array of apertures that penetrate the housing (see figure 15).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the apparatus of Schafer by trying to modify the outlet to an array aperture that penetrate the housing as taught by Osami in order to achieve predictable or expected result which is to exhaust air from the housing (see MPEP 2143 section E). 
Also, upon the modification, it appears that the modified apparatus of Schafer would operate equally well with the claimed hexagonal apertures since the outlet of Schafer is used for exhausting air. Further, applicant has not disclosed that the hexagonal apertures claimed solves any stated problem or is for any particular purpose, indicating simply that the apertures is used for exhausting heat exchanged air. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Schafer to have hexagonal apertures because it appears to be an arbitrary design consideration which fails to patentably distinguish over Schafer (see MPEP 2144.04 IV-A). 
Regarding claim 68, Schafer discloses an apparatus for cooling bottled beverages (26; see figure 2) comprising: 
a hang-off structure (a lip 52) surrounding an access opening for receiving a bottle (26) in use (see figure 2);
an open-topped vessel (16, 18 and 32) defining a bottle chamber (26) accessible through the access opening (see figure 2), the open-topped vessel (16, 18 and 32) having a tubular wall coupled to the hang-off structure (52) and a closed base (the base of the heat-conductive liner 32 is closed of the cupholder member 18) opposed to the access opening (see figures 2); 
a cooling device (40) in thermal communication with the base of the open-topped vessel (16, 18 and 32) and with a heat exchanger (42 and 44) suspended from the open-topped vessel (16, 18 and 32; see figure 2); 
a tubular housing (12) coupled to the hang-off structure (52), the tubular housing (12) surrounding the open-topped vessel (16, 18 and 32) and enclosing the cooling device (40) and the heat exchanger (42 and 44; see figure 2); 
a fan (58 and 62) configured to provide an air flow along an airflow path that extends from an inlet (54) of the tubular housing (12), across the heat exchanger (42 and 44), to an outlet (56) of the tubular housing (12; see figure 2); and 
at least one air flow guide (the guide which associated with the outlet) within the tubular housing (12), shaped such that the air flow followable along the airflow path from the inlet (54) toward the outlet (56) is deflected one of i) from substantially axial inward flow to cross-axial outward flow (see figure 2; noted that alternative limitation; the 
However, Schafer does not expressly disclose at least one of the inlet and the outlet (56) include a honeycomb array of substantially hexagonal apertures that penetrate the tubular housing. 
Osami teaches apparatus comprises the outlet (14) include an array of apertures that penetrate the housing (see figure 15).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the apparatus of Schafer by trying to modify the outlet to an array aperture that penetrate the housing as taught by Osami in order to achieve predictable or expected result which is to exhaust air from the housing (see MPEP 2143 section E). 
Also, upon the modification, it appears that the modified apparatus of Schafer would operate equally well with the claimed hexagonal apertures since the outlet of Schafer is used for exhausting air. Further, applicant has not disclosed that the hexagonal apertures claimed solves any stated problem or is for any particular purpose, indicating simply that the apertures is used for exhausting heat exchanged air. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Schafer to have hexagonal apertures because it appears to be an arbitrary design consideration which fails to patentably distinguish over Schafer (see MPEP 2144.04 IV-A).
Regarding claim 69, Schafer discloses one of the inlet (54) and the outlet extends through a tubular wall (12) of the tubular housing (12; see figure 2) and the 
Regarding claim 70, Schafer discloses the apparatus further comprises an external duct (the duct which associated with fins 44) coupled to and extending longitudinally from the tubular housing (12) in communication with one of the inlet (54) and the outlet (56) that is surrounded by the tubular wall of the tubular housing (12; see figure 2), wherein one of the inlet (54) and the outlet (56) extends substantially continuously around the tubular wall of the tubular housing (12; see figure 2).
Regarding claim 72, Schafer discloses the hang-off structure (52) is connectable to a peripheral surface (32) such that the apparatus is suspendable from the peripheral surface (32) via the hang-off structure (52; see figure 2).

Claims 49, 67-70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of Jeong (6,094,931, previously cited and applied).
Regarding claim 49 and 67, Schafer fails to disclose at least one of the inlet and the outlet (56) include a honeycomb array of substantially hexagonal apertures that penetrate the tubular housing.
Jeong teaches the outlet comprise include a honeycomb array of substantially hexagonal apertures (see figures 2-3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the outlets of Schafer to incorporate the hexagonal apertures as taught by Jeong for exhausting heat exchanged air.
Regarding claim 68, Schafer discloses an apparatus for cooling bottled beverages (26; see figure 2) comprising: 
a hang-off structure (a lip 52) surrounding an access opening for receiving a bottle (26) in use (see figure 2);
an open-topped vessel (16, 18 and 32) defining a bottle chamber (26) accessible through the access opening (see figure 2), the open-topped vessel (16, 18 and 32) having a tubular wall coupled to the hang-off structure (52) and a closed base (the base of the heat-conductive liner 32 is closed of the cupholder member 18) opposed to the access opening (see figures 2); 
a cooling device (40) in thermal communication with the base of the open-topped vessel (16, 18 and 32) and with a heat exchanger (42 and 44) suspended from the open-topped vessel (16, 18 and 32; see figure 2); 
a tubular housing (12) coupled to the hang-off structure (52), the tubular housing (12) surrounding the open-topped vessel (16, 18 and 32) and enclosing the cooling device (40) and the heat exchanger (42 and 44; see figure 2); 
a fan (58 and 62) configured to provide an air flow along an airflow path that extends from an inlet (54) of the tubular housing (12), across the heat exchanger (42 and 44), to an outlet (56) of the tubular housing (12; see figure 2); and 
at least one air flow guide (the guide which associated with the outlet) within the tubular housing (12), shaped such that the air flow followable along the airflow path from the inlet (54) toward the outlet (56) is deflected one of i) from substantially axial inward flow to cross-axial outward flow (see figure 2; noted that alternative limitation; the 
However, Schafer does not expressly disclose at least one of the inlet and the outlet (56) include a honeycomb array of substantially hexagonal apertures that penetrate the tubular housing.
Jeong teaches the outlet comprise include a honeycomb array of substantially hexagonal apertures (see figures 2-3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the outlets of Schafer to incorporate the hexagonal apertures as taught by Jeong for exhausting heat exchanged air.
Regarding claim 69, Schafer discloses one of the inlet (76 and 78) and the outlet extends through a tubular wall (18) of the housing (18; see figure 2) and the other of the inlet and the outlet (96) is surrounded by the tubular wall (18) of the housing (18; see figure 2).
Regarding claim 70, Schafer discloses the apparatus further comprises an external duct (the duct which associated with fins 44) coupled to and extending longitudinally from the tubular housing (12) in communication with one of the inlet (54) and the outlet (56) that is surrounded by the tubular wall of the tubular housing (12; see figure 2), wherein one of the inlet (54) and the outlet (56) extends substantially continuously around the tubular wall of the tubular housing (12; see figure 2).
Regarding claim 72, Schafer discloses the hang-off structure (52) is connectable to a peripheral surface (32) such that the apparatus is suspendable from the peripheral surface (32) via the hang-off structure (52; see figure 2).

Response to Arguments
With regard to applicant’s disagreement on the limitation “a cooling device” which invokes 112 6th paragraph claim interpretation however, for examination purposes, the limitation “a cooling device” being interpreted as “a thermoelectric cooling device” or “a Peltier device” has been made of record. Applicant certainly agrees or disagrees with the Office’s position on the claim limitation. 
With regard to applicant’s arguments on 112 2nd paragraph rejection, applicant’s arguments are persuasive. The 112 2nd paragraph rejection has been withdrawn therefore, the arguments are moot. 
Applicant’s arguments with respect to claim(s) 42, 60 and 68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/KUN KAI MA/Primary Examiner, Art Unit 3763